Mr. Justice Campbell
delivered the opinion of the court:
In a proceeding in the county court in the matter of the claim of C. A. Christopherson against the estate of Christian Halberson, deceased, the county court allowed $1,260.00 on the claim filed, $100,00 of which the administrator admitted; the balance he contested. From the judgment- rendered .against the estate,.he has appealed. The only error argued by him is, that the court, over his objection, permitted the wife of the claimant to testify in his behalf in support of the claim. He says that, under section 4816, 2 Mills’'Ann. Stats., which declares that no per*47son directly interested in the event of a civil action shall he allowed to testify when the adverse party sues or defends as an administrator of a deceased person, the wife of the plaintiff was incompetent. It might not he difficult to sustain the judgment under other uncontradicted testimony in the record. But this court, since the filing of appellant’s brief herein, has declared that, under the statute upon which the administrator relies, the wife of a. claimant is a competent witness to testify in favor of her husband, and that is decisive of this appeal against appellant.—Butler v. Phillips, 38 Colo. 378.
There being no error in the record, the judgment is affirmed. Affirmed.
Chiee Justice Steele and Mr.. Justice Musses concur.